Citation Nr: 0218439	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects service from November 1991 
to January 1993 with 15 years and 8 months of prior active 
duty service noted.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2000 rating 
decision by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
pressure less than 110 and systolic pressure less than 
200.

2.  A May 1995 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder.

3.  An item of evidence received subsequent to the May 
1995 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7101 (2002).

2.  The May 1995 rating decision (denying entitlement to 
service connection for an acquired psychiatric disorder) 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

3.  Evidence received since the May 1995 rating decision 
is new and material, and the veteran's claim of 
entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for hypertension

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The Board finds 
that the RO decisions provided to the veteran in this case 
have notified the veteran of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  Further, the Board notes that the claims 
file contains relevant service and VA medical records, 
including VA examinations that have assessed the severity 
of his service-connected hypertension.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.

The veteran was granted service connection for 
hypertension in December 1993 and was assigned a 10 
percent disability rating that has remained in effect 
since that time.

A 10 percent evaluation for hypertension is assigned where 
diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or the 
individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous 
medication for control.  A 20 percent evaluation is 
assigned if diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101

Upon reviewing the veteran's September 2002 Board hearing 
testimony, VA treatment records, and the September 2000 VA 
hypertension examination, the Board notes that there is 
not a single diastolic reading of 110 or more.  Further, 
the veteran has not had any systolic readings approaching 
200.  The Board concludes that the veteran's hypertension 
is appropriately evaluated as 10 percent disabling, and 
the preponderance of the evidence is against a rating in 
excess of 10 percent.

As the preponderance of the evidence is against a higher 
rating, the benefit-of-the-doubt doctrine does not apply, 
and a rating in excess of the 10 percent assigned herein 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board finds that, in this case, the disability picture 
is not so exceptional or unusual as to warrant a referral 
for an evaluation on an extraschedular basis.  It has not 
been shown that the veteran's service-connected 
hypertension, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required 
to refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).

II.  New and material evidence to reopen a claim of 
entitlement to service connection for an acquired 
psychiatric disorder.

In light of the following decision concerning the 
veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, there is no prejudice to 
the veteran by the Board proceeding with appellate review 
at this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

The veteran's claim of service connection for an acquired 
psychiatric disorder (characterized as service connection 
for anxiety) was denied by a May 1995 rating decision.  A 
claim which is the subject of a prior final decision may 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
of prior evidence and which, by itself, or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).  Evidence is new and material if 
it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, regardless of whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  The Board 
notes that there has been a regulatory change with respect 
to the definition of new and material evidence, which 
applies prospectively to all claims made on or after 
August 29, 2001.  38 C.F.R. § 3.156(a).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

In the October 2000 rating decision on appeal, the RO did 
not specifically address the question of whether new and 
material evidence had been submitted to reopen the 
veteran's service connection claim.  The Board, however, 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the May 1995 rating decision 
includes VA medical records indicating that the veteran 
currently suffers from depression.  The records in the 
file at the time of the May 1995 rating decision did not 
reveal that the veteran suffered from an Axis I (other 
than alcohol dependence) psychiatric disability.  The 
Board finds that the new evidence (the records revealing 
that the veteran currently suffers from a psychiatric 
disability), coupled with the veteran's September 2002 
Board hearing testimony (which contributed to a more 
complete picture of the circumstances surrounding the 
origin of the veteran's disability), is so significant 
that it must be reviewed in order to fairly decide the 
merits of the veteran's claim.  

In short, the Board finds that the evidence submitted by 
the veteran is new and material under 38 C.F.R. § 3.156.  
Prior to adjudicating this claim on the merits, however, 
the Board will be undertaking additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the veteran notice and reviewing the response 
to the notice, the Board will prepare a separate decision 
addressing the issue of service connection for an acquired 
psychiatric disorder.

ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder has been reopened.  Tot 
his extent, the veteran's appeal is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

